MEMORANDUM **
Isaías Arenal Hernandez, a native and citizen of Mexico, petitions pro se for review of the Board of Immigration Appeals’ order dismissing his appeal from an immigration judge’s decision denying his application for cancellation of removal. We dismiss the petition for review.
We lack jurisdiction to review the agency’s determination that Arenal Hernandez did not warrant cancellation of removal as a matter of discretion. See 8 U.S.C. § 1252(a)(2)(B)(i) (the court lacks jurisdiction to review any judgment regarding the discretionary denial of relief under 8 U.S.C. § 1229b); see also Hosseini v. Gonzales, 471 F.3d 953, 956-57 (9th Cir.2006) (explaining “the REAL ID Act does not restore [ ] jurisdiction [where the petitioner] does not argue that the BIA’s discretionary denial was unconstitutional or unlawful.”).
Because we lack jurisdiction to review the agency’s discretionary denial of relief, we do not review the adequacy of the agency’s explanation for its decision. See Fernandez v. Gonzales, 439 F.3d 592, 603-04 (9th Cir.2006).
We do not address Arenal Hernandez’s remaining contentions because the discretionary denial of relief is dispositive.
PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.